Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Objections
Claim 29 is objected to because of the following informalities:  in line 2 of the claim, “rest tap” should read “test tap”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “the test tap weight” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “the signal” in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “the test tap weight” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. (U.S. Patent Application Pub. 2018/0109318 A1) in view of Frankel et al. (U.S. Patent Application Pub. 2019/0097728 A1).
Regarding claims 20, Castro et al. teaches in FIG. 3 a system for determining the tap weights of an analog filter circuit (FIG. 1 shows that the laser driver (LD) 106 is after the DAC, and paragraph [0043] teaches that LD 106 includes a filter) configured to condition an analog modulator signal from the PAMn (abstract teaches PAM-M) processor to perform dispersion pre-
Regarding claim 21, Castro et al. teaches in paragraph [0050] error vector.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. and Frankel et al. as applied to claims 20-21 above, and further in view of Simonneau et al. (U.S. Patent Application Pub. 2015/0043917 A1).
Castro et al. and Frankel et al. have been discussed above in regard to claims 20-21. The difference between Castro et al. and Frankel et al. and the claimed invention is that Castro et al. and Frankel et al. do not teach pre-stored collection of tap weights. Simonneau et al. teaches in paragraph [0076] that chromatic dispersion values and the associated tap weights may be stored in a data repository such as a look-up table (LUT). One of ordinary skill in the art would have .
Allowable Subject Matter
Claims 1-13 and 25-27 are allowed.
Response to Arguments
Applicant's arguments filed 13 December 2021 regarding claim 20 have been fully considered but they are not persuasive. 
The Applicant argues, “With respect to distinctions with the cited art, it is noted that Frankel is directed to coherent optical signals. Since Frankel is directed to coherent signals, the same issues do not present themselves.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Castro et al. teaches direct detection. Frankel is cited for teaching a particular type of filter which can be used in the transmitter side regardless of whether the signal will be received using direct detection or not.
The Applicant argues, “Also, respectfully, the Examiner is ignoring the feature of ‘to improve the dispersion for a composite range over a plurality of fiber lengths.’ On page 9 of the Office Action, it is asserted that ‘[s]ince the [Castro] system uses feedback control to update 
The Applicant argues, “The iteration performed in Castro is clearly done for a single fiber length. With all due respect, it is not appropriate to modify the teachings of Castro to perform the claimed method based on Applicant's own teaching. The motivation to modify the teachings of the references should follow from the teachings of the references themselves. Frankel similarly does not teach implementing iteration to correct for predistortions over a composite range over a plurality of fiber lengths. Since this feature is only found in Applicant's teachings, the combined teachings of Castro and Frankel clearly do not render Applicant's claimed invention prima facie obvious.” The argument is not persuasive. The modification of Castro, based on the teaching of Frankel, is on the type of the filter.  Castro teaches iteration and feedback. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






skl6 January 2022



/SHI K LI/Primary Examiner, Art Unit 2637